Horton, C. J.:
The evidence introduced upon the trial on the part of plaintiff below shows he purchased a ticket at Fort Scott for Parsons, on February 8,1884, of the agent of the Kansas City, Fort Scott & Gulf Railroad Company; that he checked his trunk for Parsons a half-hour before the train started; that he arrived at Parsons at 7 o’clock of that day, and on his arrival asked the baggageman at the railroad depot if his baggage had come, and was informed it had not; that on the next day he again inquired of the depot agent about his baggage, and was again told it had not arrived; that on the morning of the 10th he went to the depot, but found no one there; that he then gave his baggage check to the proprietor of the Belmont Hotel, at Parsons, with instructions to have his trunk brought from the depot; that the porter at the Belmont Hotel went to the depot after the trunk in the afternoon of February 11th, and presented to the baggageman the check for the trunk, and asked for it, but was told by him it was not there; that a servant of the Belmont went to the depot on February 12th about 6:25 P. M., for the trunk, but found no one there.
The evidence on the part of the railroad company established that the trunk reached Parsons on February 9, 1884; *506that it was apparently in good order when it arrived; that on February 15 the depot was burglarized, and the trunk broken open and robbed.
The jury found that the plaintiff demanded his trunk on February 9, 1884, and again demanded it, on February 11; and these findings are supported by the evidence, because the demand made by the porter of the Belmont on the 11th was the same as if plaintiff had made the demand, as the porter was acting for him and in his interest. Therefore we may omit from this case all discussion of the liability of the defendant below as warehouseman or bailee for hire. If plaintiff demanded his baggage, as testified to, and the company, having the trunk at its depot at Parsons, refused to deliver it, the company is responsible to the owner for its contents, although the trunk was subsequently broken open and robbed without its fault. The liability of the railroad company was coextensive with its custody of the trunk, and continued until it was safely delivered into the hands of its owner, if the owner called for and demanded the trunk within a reasonable time after it reached Parsons. All of this was done by the owner. (A. T. & S. F. Rld. Co. v. Brewer, 20 Kas. 670; C. R. I. & Pac. Rld. Co. v. Conklin, 32 id. 55; Thompson on Carriers, pp. 530-532.)
We think, therefore, that there is only one principal question presented by the record for our determination: That is, whether the tools of plaintiff below are proper baggage for a watchmaker and jeweler. The general rule is, that the implied obligation of a common carrier to carry the baggage of a passenger does not extend beyond ordinary baggage; and it may be said generally that by baggage we are to understand such articles of personal convenience or necessity as are usually carried by passengers for their personal use, and not merchandise or other valuables, although carried in the trunks of passengers, which are not, however, designed for any such use, but for other purposes, such as a sale and the like. (Story on Bailments, 499; Hutchinson on Carriers, § 679.) The decisions on the subject of passengers’ baggage turn upon the *507question: What articles may baggage consist of? This is a mixed question of law and fact, to be determined by the jury under proper instructions from the court. In Macrow v. Railway Co., 2 L. R., 6 Q,. B. 612, the question coming before the court as to what was properly included by the term baggage, the true rule was said by Cockburn, C. J., to be:
“ That whatever the passenger takes with him for his personal use or convenience, according to the habits or wants of the particular class to which he belongs, either with reference to the immediate necessities or to the ultimate purpose of the journey, must be considered as personal luggage. This would include, not only all articles of apparel, whether for use or ornament, but also the gun case or the fishing apparatus of the sportsman, the easel of the artist on a sketching tour, or the books of the student, and other articles of an analogous character, the use of which is personal to the traveler, and the taking of which has arisen from the fact of his journeying. . . . But merchandise, or furniture, or household goods, would not come within the description of ordinary luggage, mJA*> accepted as such by the carrier.”
otianic, proper baggage. It is also held by the. authorities that a reasonable quantity of his tools is proper baggage for a mechanic. (Davis v. Railroad Co., 10 How. Pr. 330; Porter v. Hildebrand, 14 Pa. St. 129.) The cases .of Davis v. Railroad Co., supra, and Porter v. Hildebrand, supra, are cited by y 7 L 7 J Thompson in his work on Carriers, and also by Hutchinson in his work on the same subject; and are also referred to in other text-books without criticism or other unfavorable comment. (Thompson on Carriers, 513; Hutchinson on Carriers, § 683.)
These cases are quite similar to the one at bar, excepting that the tools in controversy are more valuable. In Davis v. Railroad Co., the contents of the trunk consisted of ordinary wearing apparel, a gun, and a set of harness-maker’s tools, worth ten dollars. The plaintiff was a harness-maker by trade, and it was proved that it is usual for those of that trade, in going from place to place, to take their tools with them in their trunks. In Porter v. Hildebrand, the plaintiff was a car*508penter, and his trunk contained $45 of clothing and $55 of carpenters’ tools. He was moving from Pennsylvania to the state of Ohio, and he delivered his trunk to the owners 'of a stage to carry it from Pittsburgh to Wooster, Ohio. In that case, the court speaking through Bell, J., said:
“Another question disclosed by the record is, whether a recovery can be had for the value of the carpenters’ tools, which the jury have found were a reasonable part of the plaintiff’s baggage. . . . The right to carry tools as baggage is unquestionably open to abuse; but in the language of the court in MaGill v. JRowand, 3 Barr, 451, the correction is to be found in the intelligence and integrity of the jury called to determine under the circumstances of each case. It is, it is said, a common thing for journeymen mechanics to carry in their trunks with clothing, a small and select portion of their tools. To this practice I see no such objection as ought to put this kind of property out of the protection afforded to the necessaries a traveler is compelled by legitimate considerations to transport with his 'person*. JJpon this score, the judgment rendered below is, I think, unobjectionable.”
The evidence shows that pMntiff below was a watchmaker and jeweler; that he went to ParsonSd^) work at watchmaking; that the tools in his trunk were intended'ior repairing watches and were necessary for his work; and that'they were the tools usually carried by a person of his trade or occupation. The plaintiff is therefore, - strictly speaking, a mechanic, and a reasonable quantity of his tools is proper baggage. The term “baggage” was fairly defined to the jury in the instructions of the court, and we do not think any of the instructions were misleading or prejudicial, although as a whole they were unnecessarily prolix. What was a reasonable quantity of tools for plaintiff below to carry, was a question for the jury.
The judgment of the district court must be affirmed.
All the Justices concurring.1